DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4, 8-10, 12, 16, and 17 have been amended and claims 3, 5-7, 11, and 13-15 have been cancelled; as a result, claims 1, 2, 4, 8-10, 12, 16, and 17 are currently pending in the present application, with claims 1, 9 and 17 being independent.
Examiner Comments
In the present Office action there are:
 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraphs applied directly to claims 1, 4, 9, 12, and 17 (and their depending claims); 
prior art rejections applied to claims 1, 2, 8-10, 16, and 17;
and no prior art rejections applied to claims 4 and 12.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2020 has been considered by the examiner. 
Response to Arguments
Applicant’s arguments, see page 6, filed 07 March 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-17, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. Applicant’s arguments/amendments have addressed a majority of the  outstanding issues. However, it remains unclear in the claim language what constitutes a determined required utility component (claims 1, 9, and 17) and what are the provided indications recited in claim 4.  Claims 3, 5-7, 11, and 13-15 have been cancelled. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 3, 5-7, 11, and 13-15 
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Dong in view of Hynes fails to teach determining the required computing resources such that applications are executed based on the received priority order and the determined computing resources as required in newly amended claims 1, 9, and 17. The examiner respectfully disagrees.
Dong teaches that once a designer has specified the performance parameters for the various components of a subsystem or vehicle variance and has defined the performance criteria for the  subsystem or vehicle variance, the designer can use GUIs provided by the domain agent to simulate the performance of the subsystem or vehicle variance to confirm that the design meets the specified performance criteria…In the event that the performance criteria are not met, and thus necessitating further refinement of the design of the selected subsystem or vehicle variance…the designer can further refine the architecture of the subsystem or vehicle variance using the domain agent in an effort to design an architecture that meets the performance criteria…refinement can include, for example, redistributing tasks and functions among the ECUs and devices, repartitioning the distribution of tasks and functions between hardware implementation and software implementation, changing the physical routing of certain signals, and the like, see for instance, paragraph 66. The simulation environment also permits the designers to understand integration and interaction of the different networks at a vehicle level, as well as analyze, specify, and validate response of a distributed system that operates over one or more networks and one or more ECUs…the simulation environment can assist the designers in understanding gateway placement issues, such as CPU bandwidth requirements, task time requirements, scheduler timing requirements, validation of network management strategy, and potential use in design/validation of distributed systems, see for instance, paragraph 77. The designers use the GUI provided by the  design agents to collaborate across the different design 
Priorities can be set for different tasks/applications, see for instance,  paragraphs 54, 56, and 70 and fig. 16. The different tasks/applications are executed based on their priority order and computing resources, see for instance, paragraphs 54, 56, 70, 73, and 77 and figs. 14 and 16. At the vehicle level, this simulation environment has the capability to simulate the entire network or networks at varying degrees of detail, which enables the vehicle manufacturer to study network behaviors very early in the design stage long before the vehicle is built….network behaviors can include, for example, network errors, network efficiencies, message latencies, efficiencies of frame packing, message prioritization, bus bandwidth utilization….also permits the designers to understand integration and interaction of the different networks at a vehicle level, as well as analyze, specify, and validate response of a distributed system that operates over one or more networks and one or more ECUs, see paragraph 77. The results of the simulation process may reveal that the E/E architecture as designed may not meet one or more performance criteria, such as maximum signal delay or maximum CPU or network utilization…as discussed above with respect to FIG. 5, the E/E architecture simulation/ verification process can include a refinement process whereby the E/E architecture is modified in an attempt to address the design faults revealed by the failed simulation…refinement process can include, for example, changing the physical routing of signals, reprioritizing functions and tasks, redistributing functions and tasks among the ECU sand devices, creating or removing functions or tasks, adding or removing ECUs and devices, and the like, see paragraph 80.

That is the combination of Dong in view of Hynes would teach determining the required computing resources such that applications/tasks are executed based on the received priority order and the determined computing resources.
In response to applicant’s arguments that Dong describes management of electronic environments in vehicles, and only simulating the vehicle environment to test performance, the broadest reasonable interpretation of the claims in light of the corresponding disclosure would encompass the interpretation of simulating the environment to test performance of the user selected applications/performance with respect to each other.
In response to applicant’s arguments that Dong is not concerned with computing resources limitation, Dong in view of Hynes discuss computing resources in at least Dong, paragraphs 47, 66, 73, 77, and 80.
In response to applicant’s arguments that Dong describes that the task priority is defined by the user and is a priori, the broadest reasonable interpretation of the claims in light of the corresponding disclosure would include the interpretation of the tasks being user defined and being set a priori. The claims currently recite “receiving a priority order of the selected applications.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2, 4, 8-10, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “automatically determining required computing resources and required utility components for supporting the computerized components and provisioning the applicationsa, wherein the required computing resources comprise at least one of computing power and storage space; receiving a priority order of the selected applications, wherein the applications to be executed based on the received priority order and the determined computing resources; providing alternative components conforming with the selected computerized components; and receiving selections of specific computerized components from the alternative components.” It is not immediately clear when interpreted on its own or in light of the corresponding disclosure:
What are the required utility components that are determined that are automatically determined for supporting the computerized components and provisioning of the applications? The originally filed disclosure does not appear to set forth an example of what constitutes a utility component. The examiner respectfully requests the applicant clarify the scope of the aforementioned claim limitation. In an effort to advance prosecution and provide an interpretation for the claim language, the examiner has attached two references in the art of computer based components and software development that discuss utility components (see Debnath, “Understanding the C++ Utility Components in the C++ Standard Library”, and Biggs, “Flexible, Adaptable Utility Components for Component-based Robot Software”). Biggs sets forth that [i]n a component-based system, some of 
Claims 9 and 17 recite substantially similar subject matter as to that of claim 1 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claims depending thereon, do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to the claims from which they depend.
Claim 4 recites “providing indications that one or more user selected priorities are causing resources to be allocated in an unsafe manner.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what constitutes the provided indications that one or more user selected priorities are causing resources to be allocated in an unsafe manner and what is meant by unsafe manner. Paragraph 25 of the corresponding disclosure sets forth that the 
Claim 12 recites substantially similar subject matter as to that of claim 4 and is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US PG Publication 2010/0031212) in view of Hynes (US PG Publication 2017/0103160).
Regarding claim 1, Dong teaches  a method of designing computerized systems for a vehicle by a computing device comprising a processor and a memory device (see for instance, abstract, paragraphs 21 and 38-41 and figs. 2-4), the method comprising: 
receiving a selection of computerized components to be installed in the vehicle (The E/E design process 400 initiates at block 402 with the initial data configuration for the E/E architecture to be designed…certain domain-specific data from the various design domains is imported by the E/E system server 202 and converted to a vehicle library having the unified data scheme (and stored in the unified database 234), see paragraph 44. At block 406, the designers can perform an initial refinement or augmentation of the vehicle library created at block 402…designers can eliminate redundant or unused components, add additional components not represented in the imported domain-specific data, change performance parameters, etc, see for instance, paragraph 46); 
displaying on a display device a three dimensional manipulatable model of the vehicle (The computer aided design (CAD) system implementing the unified database uses graphical user interface (GUI) to facilitate the design collaboration between domains…GUI to graphically present relationships between components of the E/E architecture, to graphically present the impacts of changes within the E/E architecture at every object level, and to graphically present the simulated performance characteristics of the E/E architecture permits the designers 
receiving a selection of locations within the vehicle where the computerized components are to be installed, the selection of locations is provided as locations over the three dimensional manipulatable model (The E/E architecture design process for a vehicle typically is an iterative process whereby requirements and specifications can change…in instances whereby new or modified architecture information is introduced to the design environment, at block 404, the domain agent can utilize a GUI to graphically display to a designer the ramifications of the new or modified architecture information to the vehicle library, such as what components of the E/E architecture have been modified, which components are present only in the original data, which components are present only in the new data, etc, see for instance, paragraph 45 and fig. 4); 
receiving a selection of applications to be executed by a vehicle computer, wherein the applications receive input from at least one of the computerized components (The ECU schema includes information related to ECU architecture, such as physical input/output (I/0) connections, logical 1/0 connections, ECU hardware information, ECU software architecture information, function context and implementation information, as well as layer formats, such as formats for the hardware layer, the transport layer, the software application layer, etc, see for instance, paragraph 36. Designers use the GUI provided by the design agents to collaborate across the different design domains in revising and verifying E/E architectures for a vehicle…this process can include simulating the operation of an E/E architecture and verifying it meets signaling and performance criteria, see for instance, paragraph 47. Domain agent can provide various GUIs to facilitate the display of a schematic view of a selected subsystem topology or vehicle variance technology… schematic view allows the designer to rapidly verify the connections between components of the subsystem or vehicle variance… display of a schematic ; 
automatically determining required computing resources and required utility components for supporting the computerized components and provisioning the applications, wherein the required computing resources comprise at least one of a computing power and storage space (Once a designer has specified the performance parameters for the various components of a subsystem or vehicle variance and has defined the performance criteria for the  subsystem or vehicle variance, the designer can use GUIs provided by the domain agent to simulate the performance of the subsystem or vehicle variance to confirm that the design meets the specified performance criteria…In the event that the performance criteria are not met, and thus necessitating further refinement of the design of the selected subsystem or vehicle variance…the designer can further refine the architecture of the subsystem or vehicle variance using the domain agent in an effort to design an architecture that meets the performance criteria…refinement can include, for example, redistributing tasks and functions among the ECUs and devices, repartitioning the distribution of tasks and functions between hardware implementation and software implementation, changing the physical routing of certain signals, and the like, see for instance, paragraph 66. The simulation environment also permits the designers to understand integration and interaction of the different networks at a vehicle level, as well as analyze, specify, and validate response of a distributed system that operates over one or more networks and one or more ECUs…the simulation environment can assist the designers in understanding gateway placement issues, such as CPU bandwidth requirements, task time requirements, scheduler timing requirements, validation of network management strategy, and potential use in design/validation of distributed systems, see for instance, paragraph 77. The designers use the GUI provided by the  design agents to collaborate across the different design domains in revising and verifying E/E architectures for a vehicle…this process can include simulating the operation of an E/E architecture and verifying it meets signaling and performance ; 
receiving a priority order of the selected applications, wherein the applications to be executed are executed based on the received priority order and the determined computing resources (Priorities can be set for different tasks/applications, see for instance,  paragraphs 54, 56, and 70 and fig. 16. The different tasks/applications are executed based on their priority order and computing resources, see for instance, paragraphs 54, 56, 70, 73, and 77 and figs. 14 and 16. At the vehicle level, this simulation environment has the capability to simulate the entire network or networks at varying degrees of detail, which enables the vehicle manufacturer to study network behaviors very early in the design stage long before the vehicle is built….network behaviors can include, for example, network errors, network efficiencies, message latencies, efficiencies of frame packing, message prioritization, bus bandwidth utilization….also permits the designers to understand integration and interaction of the different networks at a vehicle level, as well as analyze, specify, and validate response of a distributed system that operates over one or more networks and one or more ECUs, see paragraph 77. The results of the simulation process may reveal that the E/E architecture as designed may not meet one or more performance criteria, such as maximum signal delay or maximum CPU or network utilization…as discussed above with respect to FIG. 5, the E/E architecture simulation/ verification process can include a refinement process whereby the E/E architecture is modified in an attempt to address the design faults revealed by the failed simulation…refinement process can include, for example, changing the physical routing of signals, reprioritizing functions and tasks, redistributing functions and tasks among the ECU sand devices, creating or removing functions or tasks, adding or removing ECUs and devices, and the like, see paragraph 80); 
providing alternative components conforming with the selected computerized components (The collaboration process further can include a change management process ; and 
receiving selections of specific computerized components from the alternative components (FIG. 40 is an example GUI 4000 displayed by the domain agent in response to a user's selection of the "Vehicle_ Variance I" object in the expandable list 3904 of FIG. 39…includes a list pane 4002 that displays an expandable hierarchical list 4004 of objects (components, component attributes, etc.) associated with the vehicle variance and their impact status, see paragraph 83).
Dong does not teach that the manipulatable model is a 3D manipulatable model.
In the same art of vehicle design, Hynes teaches a 3D manipulatable model that allows for the placement and movement of 3D objects to produce a customized vehicle, such modeling handlebar, seat(s), etc, see for instance, paragraphs 15-16 and figs. 4-6.
It would have been obvious to one of ordinary skill in the art having the teachings of Dong and Hynes in front of them before the effective filing date of the claimed invention to incorporate a 3D manipulatable model as taught by Hynes into Dong’s vehicle architecture design system, as recognizing having a 3D model and customizing different aspects of said model, such as described by Hynes was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Dong. 
The modification of Dong with Hynes would have explicitly allowed the manipulatable model to be a 3D manipulatable model of the vehicle. 
The motivation for combining Dong with Hynes would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Hynes, paragraph 2.
wherein the selection of the locations are received in a graphic manner over the three dimensional manipulatable model of the vehicle (The locations are received through a graphical user interface, Dong, paragraph 27 and fig. 1 and Hynes, figs. 4-6). The motivation to combine Dong and Hynes is the same as that which was set forth in claim 1.
Regarding claims 9 and 17, claim 9 is the system claim and claim 17 is the computer readable medium claim of the method claim 1 and are accordingly also rejected using substantially similar rationale as to that which was set forth in claim 1. In addition, teach a system for designing computerized systems for a vehicle by a computing device comprising a processor and a memory device, the processor configured to perform various actions (see for instance, Dong, paragraphs 38-41) and a computer program product comprising a non-transitory computer readable storage medium retaining program instructions configured to cause a processor to perform actions, which program instructions implement various actions (see for instance, Dong, paragraphs 38-41).
Regarding claim 10, claim 10 recites substantially similar limitations as to that of claim 2 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 2.
Regarding claim 13, claim 13 recites substantially similar limitations as to that of claim 5 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US PG Publication 2010/0031212) in view of Hynes (US PG Publication 2017/0103160), as applied to claims 1 and 9 above, in further view of Reindler et al. (US PG Publication 2006/0048016).
determining development time of the computerized systems based on availability of the selected computerized components.
In the same art of customization, Reindler teaches that a method for controlling supply chain management in product updates includes defining deadlines for work kits, the deadlines are completion dates for the production of a product update, see for instance, abstract. Information about the availability of materials and working capacity for furnishing the product update is determined, see paragraph 14. The method described above is intended to be understood as an integrated planning tool…the integrated planning tool, which is based on a network plan that is aware of all the standard dependencies and has access to standard planning values for the material requirements or manpower requirements of standard activities, calculates a planned release date..the parameters relevant to production are input or planned in a way adapted to one another and examples include availability of product components based on procurement times or procurement contracts and development time, see paragraphs 81-83. 
It would have been obvious to one of ordinary skill in the art having the teachings of Dong, Hynes, and Reindler in front of them before the effective filing date of the claimed invention to incorporate planning tools as taught by Reindler into Dong’s vehicle architecture design system, as determining the time required based on availability of people and resources to complete a given product update, such as described by Reindler was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Dong and Hynes. 
The modification of Dong and Hynes with Reindler would have allowed determining development time of the computerized systems based on availability of the selected computerized components. 

Regarding claim 16, claim 16 recites substantially similar limitations as to that of claim 8 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613